Name: 2006/392/EC: Commission Decision of 30 May 2006 on a Community financial contribution towards Member StatesÃ¢ fisheries control, inspection and surveillance programmes for 2006 (notified under document number C(2006) 2062)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  air and space transport;  information and information processing;  international law;  EU finance;  fisheries
 Date Published: 2006-06-07

 7.6.2006 EN Official Journal of the European Union L 152/22 COMMISSION DECISION of 30 May 2006 on a Community financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2006 (notified under document number C(2006) 2062) (2006/392/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2004/465/EC of 29 April 2004 on a Community financial contribution towards Member States fisheries control programmes (1), as amended by Council Decision 2006/2/EC of 21 December 2005 (2), and in particular Article 6(1) thereof, Whereas: (1) Member States have forwarded to the Commission their fisheries control programme for 2006 together with the applications for a Community financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning actions listed in Article 4 of Council Decision 2004/465/EC may qualify for Community funding. (3) It is appropriate to fix the maximum amounts and the rate of the Community financial contribution and to lay down the conditions under which such contribution may be granted. (4) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (3). (5) Member States must in accordance with Article 8 of Council Decision 2004/465/EC commit their expenditure within a period of 12 months from the end of the year in which the present Decision is notified to them. They must also comply with the provisions of Decision 2004/465/EC as regards starting their projects and submitting applications for reimbursement. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Community financial contribution for 2006 towards actions referred to in Article 4 of Decision 2004/465/CE. It establishes the amount of the Community financial contribution for each Member State, the rate of the Community financial contribution and the conditions on which such contribution may be granted. Article 2 New technologies and IT networks Expenditure incurred on the purchase of, installation and technical assistance for, computer technology and setting up of IT networks in order to allow efficient and secure data exchange in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex I. Article 3 Automatic localisation devices 1. Expenditure incurred in the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a maximum financial contribution of EUR 4 500 per vessel within the limits established in Annex II. 2. Within the EUR 4 500 limit provided for in paragraph 1, the financial contribution for the first EUR 1 500 of eligible expenditure shall be at a rate of 100 %. 3. The financial contribution for eligible expenditure comprised between EUR 1 500 and EUR 4 500 per vessel shall amount to a maximum of 50 % of such expenditure. 4. In order to qualify, automatic localisation devices shall satisfy the requirements fixed by Regulation (EC) No 2244/2003. Article 4 Pilot projects on new technologies Expenditure incurred in pilot projects relating to the implementation of new technologies to improve the monitoring of fisheries activities shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex III. Article 5 Training Expenditure incurred on training and exchange programmes of civil servants responsible for monitoring control and surveillance tasks in the fisheries area shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex IV. Article 6 Assessment of expenditure Expenditure incurred in implementing a system to assess expenditure incurred in controlling the Common fisheries policy shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex V. Article 7 Seminars and media tools Expenditure incurred in initiatives including seminar and media tools aimed at enhancing awareness among fishermen and other players such as inspectors, public prosecutors and judges, as well as among the general public on the need to fight irresponsible and illegal fishing and on the implementation of Common fisheries policy rules, shall qualify for a financial contribution of 75 % of the eligible expenditure within the limits laid down in Annex VI. Article 8 Fisheries patrol vessels and aircraft Expenditure related to the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities by the competent authorities of the Member States shall qualify, within the limits laid down in Annex VII, for a financial contribution not exceeding:  50 % of the eligible expenditure incurred by Member States which acceded to the European Union on 1 May 2004;  25 % of the eligible expenditure incurred by other Member States. Article 9 This Decision is addressed to the Member States. Done at Brussels, 30 May 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 157, 30.4.2004, p. 114; corrected in OJ L 195, 2.6.2004, p. 36. (2) OJ L 2, 5.1.2006, p. 4. (3) OJ L 333, 20.12.2003, p. 17. ANNEX I NEW TECHNOLOGIES AND IT-NETWORKS (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium Czech Republic Denmark 1 333 334 666 667 Germany 210 000 105 000 Estonia 229 217 114 609 Greece 2 250 000 1 125 000 Spain France 935 000 467 500 Ireland 250 000 125 000 Italy 4 000 000 2 000 000 Cyprus 83 000 41 500 Latvia Lithuania 30 000 15 000 Luxembourg Hungary Malta Netherlands 470 505 235 253 Austria Poland Portugal 735 230 333 895 Slovenia 250 354 125 177 Slovakia Finland 402 000 201 000 Sweden 120 000 60 000 United Kingdom 838 148 419 074 Total 12 136 788 6 034 675 ANNEX II AUTOMATIC LOCALISATION DEVICES (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium Czech Republic Denmark Germany Estonia Greece Spain France Ireland Italy Cyprus Latvia Lithuania Luxembourg Hungary Malta 190 944 132 972 Netherlands Austria Poland Portugal Slovenia 25 760 18 880 Slovakia Finland 33 000 22 820 Sweden United Kingdom Total 249 704 174 672 ANNEX III PILOT PROJECTS ON NEW TECHNOLOGIES (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium Czech Republic Denmark 275 000 137 500 Germany Estonia Greece Spain France Ireland Italy Cyprus Latvia Lithuania Luxembourg Hungary Malta Netherlands Austria Poland 150 000 75 000 Portugal 249 700 124 850 Slovenia Slovakia Finland Sweden 130 000 65 000 United Kingdom Total 804 700 402 350 ANNEX IV TRAINING (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 10 000 5 000 Czech Republic Denmark 523 199 261 600 Germany 64 000 32 000 Estonia 13 195 6 598 Greece Spain 86 640 43 320 France 58 350 29 175 Ireland 200 000 100 000 Italy 1 000 000 500 000 Cyprus 15 000 7 500 Latvia 23 300 11 650 Lithuania 11 000 5 500 Luxembourg Hungary Malta 8 196 4 098 Netherlands 144 093 72 047 Austria Poland Portugal 25 600 12 800 Slovenia 35 808 17 904 Slovakia Finland 24 200 12 100 Sweden 22 000 11 000 United Kingdom 160 305 80 153 Total 2 424 886 1 212 445 ANNEX V ANALYSIS AND ASSESSMENT OF EXPENDITURE (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium Czech Republic Denmark 93 333 46 667 Germany Estonia Greece Spain France Ireland Italy Cyprus Latvia Lithuania Luxembourg Hungary Malta Netherlands Austria Poland Portugal Slovenia Slovakia Finland Sweden United Kingdom Total 93 333 46 667 ANNEX VI SEMINARS AND MEDIA TOOLS (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium 5 000 3 750 Czech Republic Denmark Germany Estonia Greece 660 860 495 645 Spain France Ireland Italy Cyprus Latvia Lithuania 9 000 6 750 Luxembourg Hungary Malta Netherlands Austria Poland 200 000 150 000 Portugal 68 750 51 563 Slovenia 6 008 4 506 Slovakia Finland Sweden 210 000 157 500 United Kingdom 37 299 27 974 Total 1 196 917 897 688 ANNEX VII PATROL VESSELS AND AIRCRAFT (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Belgium Czech Republic Denmark Germany 1 200 000 225 000 Estonia 751 761 150 352 Greece 2 789 140 575 328 Spain 24 683 674 6 170 918 France Ireland Italy Cyprus 2 300 000 1 150 000 Latvia Lithuania 500 000 250 000 Luxembourg Hungary Malta Netherlands 565 000 141 250 Austria Poland Portugal 23 234 908 4 110 537 Slovenia 50 792 25 396 Slovakia Finland Sweden 72 000 000 4 500 000 United Kingdom 17 611 065 4 402 766 Total 145 686 340 21 701 547